Exhibit 10.7 AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (this "Agreement") dated as of December 29, 2008, is between Brian Jellison (the "Executive") and Roper Industries, Inc., a Delaware corporation (the "Company"). This Agreement amends and restates the Employment Agreement between the parties dated as of November 6, 2001 (the “Original Employment Agreement”). W I T N E S S E T H: WHEREAS, the Company employs the Executive as its President and Chief Executive Officer under terms and conditions as set forth in the Original Employment Agreement; and WHEREAS, the Company and the Executive desire to amend and restate the original Employment Agreement for the purposes of complying with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury Regulations and Internal Revenue Service guidance thereunder; NOW, THEREFORE, the parties agree as follows: 1.Employment. The Company hereby employs the Executive, and the Executive hereby accepts employment with the Company, upon the terms and subject to the conditions set forth herein. 2.Term. This Agreement commenced on November 1, 2001 (the "Effective Date") and shall continue during the period in which the Executive remains employed by the Company (the "Term").
